                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

LM General Insurance Company,    )            Case No. 8:17-cv-02506-DCC
                                 )
                Plaintiff,       )
                                 )
v.                               )                       ORDER
                                 )
Grace Aylmer,                    )
                                 )
                Defendant.       )
________________________________ )

      This matter is before the Court on Plaintiff’s Motion for Summary Judgment. ECF

No. 15. Defendant filed a Response in Opposition, and Plaintiff filed a Reply. ECF Nos.

16, 17. A hearing on the Motion was held on August 21, 2018. ECF No. 25.

                                   BACKGROUND

      Plaintiff brings this action seeking a declaration that Defendant was not an

“insured” for purposes of the Underinsured Motorist (“UIM”) coverage under her parents’

automobile insurance policy on November 9, 2015. ECF No. 1 at 1. Plaintiff issued a

LibertyGuard Auto Policy (Policy No. AOS-258-614859-40) (“the Policy”), covering the

policy period from from November 30, 2014, through November 30, 2015, to Defendant’s

parents, Kevin T. Aylmer and Megan Aylmer (“the Aylmers”). The Aylmers are the only

named insured under the Policy.1 ECF No. 15-1 at 3.




      1
        Defendant and her brother are listed in the “Driver Information” section of the
Declarations. ECF No. 15-1 at 5.
       Defendant was walking in Clemson, South Carolina on November 9, 2015, when

she was struck by an automobile. ECF No. 1 at 2. Defendant sustained injuries that

required medical treatment. The driver was convicted of failing to stop for a pedestrian,

and Defendant settled with his insurance company for the $100,000 liability limit available

under his insurance policy. ECF No. 15 at 2. On March 30, 2017, Defendant made a

written claim against Plaintiff seeking UIM coverage under the Policy; Plaintiff denied her

claim by letter dated July 19, 2017. ECF Nos. 1 at 4; 1-2.

                                   APPLICABLE LAW

Summary Judgment Standard

       Rule 56 states, as to a party who has moved for summary judgment, “[t]he court

shall grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A fact is “material” if proof of its existence or non-existence would affect

disposition of the case under applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). An issue of material fact is “genuine” if the evidence offered is such that

a reasonable jury might return a verdict for the non-movant. Id. at 257. When determining

whether a genuine issue has been raised, the court must construe all inferences and

ambiguities against the movant and in favor of the non-moving party. United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962).

       The party seeking summary judgment shoulders the initial burden of demonstrating

to the court that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Once the movant has made this threshold demonstration, the non-

moving party, to survive the motion for summary judgment, may not rest on the allegations

                                             2
averred in his pleadings. Id. at 324. Rather, the non-moving party must demonstrate

specific, material facts exist that give rise to a genuine issue. Id. Under this standard,

the existence of a mere scintilla of evidence in support of the non-movant’s position is

insufficient to withstand the summary judgment motion. Anderson, 477 U.S. at 252.

Likewise, conclusory allegations or denials, without more, are insufficient to preclude

granting the summary judgment motion. Ross v. Commc’ns Satellite Corp., 759 F.2d

355, 365 (4th Cir.1985), overruled on other grounds, 490 U.S. 228 (1989). “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.          Factual disputes that are irrelevant or

unnecessary will not be counted.” Anderson, 477 U.S. at 248. Further, Rule 56 provides

in pertinent part:

              A party asserting that a fact cannot be or is genuinely disputed
              must support the assertion by:

                     (A) citing to particular parts of materials in the record,
                     including depositions, documents, electronically stored
                     information, affidavits or declarations, stipulations
                     (including those made for purposes of the motion only),
                     admissions, interrogatory answers, or other materials;
                     or

                     (B) showing that the materials cited do not establish the
                     absence or presence of a genuine dispute, or that an
                     adverse party cannot produce admissible evidence to
                     support the fact.

Fed. R. Civ. P. 56(c)(1). Accordingly, when Rule 56(c) has shifted the burden of proof to

the non-movant, he must produce existence of a factual dispute on every element

essential to his action that he bears the burden of adducing at a trial on the merits.




                                             3
South Carolina Law

       A federal court exercising diversity jurisdiction applies state substantive law.

Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996) (citations omitted). It is

undisputed that the substantive law of the State of South Carolina applies to this matter.

Under the South Carolina law, insurance policies are subject to the general rules of

contract construction. B.L.G. Enters., Inc. v. First Financial Ins. Co., 514 S.E.2d 327 (S.C.

1999). The court must give policy language its plain, ordinary, and popular meaning. Id.

When a contract is unambiguous, clear, and explicit, it must be construed according to

the terms the parties have used. Id.; see Auto-Owners Ins. Co. v. Carl Brazell Builders,

Inc., 162–163, 588 S.E.2d 112, 115 (S.C. 2003). This court must enforce, not write,

contracts of insurance and must give policy language its plain, ordinary, and popular

meaning. Id. An insurer's obligation under a policy of insurance is defined by the terms

of the policy itself and cannot be enlarged by judicial construction. South Carolina Ins.

Co. v. White, 390 S.E.2d 471 (S.C. Ct. App.1990).

       A policy clause extending coverage must be liberally construed in favor of

coverage. Torrington Co. v. Aetna Cas. and Sur. Co., 216 S.E.2d 547 (S.C. 1975).

Insurance policy exclusions are construed most strongly against the insurance company,

which also bears the burden of establishing an exclusion's applicability. Owners Ins. Co.

v. Clayton, 614 S.E.2d 611, 614 (S.C. 2005); Boggs v. Aetna Cas. and Sur. Co., 252

S.E.2d 565 (S.C. 1979). However, if the intention of the parties is clear, courts have no

authority to torture the meaning of policy language or to extend or defeat coverage that

was never intended by the parties. Diamond State Ins. Co. v. Homestead Indus. Inc.,

456 S.E.2d 912, 915 (S.C. 1995).



                                             4
       When a provision is ambiguous, the intent of the parties controls. See Holcombe

v. Orkin Exterminating Co., Inc., 317 S.E.2d 458 (S.C. Ct. App. 1984). Although the

interpretation of a contract is generally a matter of law, the intent of the parties becomes

a question of fact for the jury when the contract is ambiguous. Kumpf v. United Tel. Co.,

429 S.E.2d 869 (S.C. Ct. App. 1993). Accordingly, summary judgment is not appropriate

where, due to an ambiguity, the intent of the parties is at issue.

                                      DISCUSSION

The Policy

       The UIM coverage under the Policy is controlled by Endorsement PP 04 88 12 94

(“the UIM Endorsement”), which provides,

              We will pay damages which an “insured” is legally entitled to
              recover from the owner or operator of an “underinsured motor
              vehicle” because of:

              1. “Bodily injury” sustained by an “insured” and caused by an
                 accident;

                                            ***

              The owner’s or operator’s liability for these damages must
              arise out of the ownership, maintenance or use of the
              “underinsured motor vehicle”.

ECF No. 15-1 at 32. The parties agree that Defendant sustained bodily injury that was

caused by an automobile accident where the at-fault driver was operating an

underinsured motor vehicle. ECF No. 15 at 11.

   The UIM Endorsement defines “insured” as,

              1. You or any “family member”.


                                             5
             2. Any person “occupying” “your covered auto”.

             3. Any person for damages that person is entitled to recover
                because of “bodily injury” to which this coverage applies
                sustained by a person described in 1. or 2. above.

ECF No. 15-1 at 32. The parties agree that the only applicable provision is “you or your

‘family member.’” ECF Nos. 15 at 11; 16 at 3.

      The Policy’s general definitions section states that the term “you” refers only to the

“named insured” shown in the Declarations or their spouse who resides in the same

household. ECF No. 15-1 at 9. It appears the parties agree that Kevin T. Aylmer and

Megan Aylmer are the only insureds in the Policy’s declarations. See ECF Nos. 15 at 11;

16; see also 15-1 at 3.

      The Policy’s general definitions page defines “family member” as “a person related

to you by blood, marriage or adoption who is a resident of your household. This includes

a ward or a foster child.” ECF No. 15-1 at 9. The parties agree that the only relevant

issue is whether Defendant was a resident of her parents’ household at the time of the

accident. ECF Nos. 15 at 12; 16 at 3.

Resident Relative Analysis

      The Aylmers purchased a home located at 302 Bamberg Drive in Bluffton, South

Carolina in late November 2010. ECF No. 15-2 at 3. At that time, Defendant was a

freshman in college in Grand Rapids, Michigan. ECF No. 15-3 at 3. Defendant completed

her college education out of state but did spend semester and summer breaks at her

family home in South Carolina. ECF No. 15-2 at 5. Upon her graduation in May 2014,

Defendant moved home with her parents in Bluffton, South Carolina. ECF No. 15-3 at 7.
                                            6
In June of that year the Aylmers and Defendant moved into the house next door at 304

Bamberg Drive, Bluffton, South Carolina. ECF No. 15-2 at 4. The Aylmers sold that home

in April 2015, and moved into an apartment in Bluffton, South Carolina, until late

December 2015. Id. at 4–5. At that time, they moved into a new home in Bluffton, South

Carolina. Id. at 5.

       In November 2014, Defendant moved to Washington, D.C., to look for a job and

lived as a guest in her sister’s apartment. ECF No. 15-3 at 9. Beginning in February

2015, Defendant secured full-time employment in Washington, D.C. Id. at 9–12. The

positions were for open-ended, at-will, full-time employment.      Id. at 10, 12.    After

Defendant obtained a full-time job, she moved out of her sister’s apartment and into a row

house with roommates. Id. at 10, 13. She signed a month-to-month lease without co-

signors. Id. at 13. In June 2015, Defendant moved into another apartment in Washington,

D.C. Id. at 11. She signed a one-year lease, without a co-signor, and the electricity was

listed in her name. Id. In June 2016, she renewed the lease for an additional year. Id.

Defendant has paid for her portion of the rent and utilities without assistance from the

Aylmers. Id. at 10–11. After Defendant moved to Washington, D.C., she mainly visited

her family in South Carolina for long weekends that typically coincided with holidays. ECF

Nos. 15-2 at 6; 15-3 at 14, 23. On the day of the accident, Defendant was treated at GHS

Oconee Memorial Hospital; the remainder of her medical treatment occurred at different

medical providers in the Washington, D.C., area. ECF No. 15-3 at 17–19.

       To determine whether Defendant was a resident or member of her parents’

household, the Supreme Court of South Carolina adopted the following test:

                                            7
             1) living under the same roof; 2) in a close, intimate and
             informal relationship[;] and 3) where the intended duration of
             the relationship is likely to be substantial, where it is consistent
             with the informality of the relationship, and from which it is
             reasonable to conclude that the parties would consider the
             relationship in contracting about such matters as insurance or
             in their conduct in reliance thereon.

State Farm & Casualty Co. v. Breazell, 478 S.E.2d 831, 832 (S.C. 1996).

      The Court finds that the facts in this case are similar to the facts as described in

State Farm Fire & Casualty Company v. Hall, 3:14-cv-03652-MGL, 2015 WL 7454520

(D.S.C. Nov. 23, 2015), wherein the court found that a daughter who lived with

roommates, worked full-time, and had the water and electricity in her name which she

paid herself was not a resident relative under her father’s insurance policy. 2015 WL

7454520, at *4. That court further noted that the daughter lived in a home that was in her

name and her parents’ names, but her parents lived in a separate residence. Id.

      In this case, the Aylmers and Defendant did not live under the same roof. The

Aylmers lived in South Carolina, and Defendant lived in Washington, D.C., in an

apartment where she was listed on the lease and the electricity was in her name. She

was employed full-time and paid her rent and utilities herself. She returned home for long

weekends occasionally. She filed her own tax returns and her parents did not claim her

as a dependent. ECF No. 15-2 at 9. She received some mail at her apartment in

Washington, D.C., and at her parents’ address in South Carolina; however, she used her




                                              8
Washington, D.C., address for her credit card and her tax returns.2 ECF No. 15-3 at 13,

16.

       The Court notes the arguments made by Defendant in her Response in Opposition

to the Motion for Summary Judgment and at the Motion hearing regarding her intent to

return to South Carolina and that she considered her time in Washington, D.C., to be

temporary. See ECF No. 16 at 1–2. The Court is also aware of the public policy

arguments made by Defendant during the hearing and is certainly sympathetic to the

changing nature of a child’s relationship with her parents in the years immediately

following college graduation. For example, the Court recognizes that children are now

able to remain on their parents’ health insurance until age 26. However, expanding the

definitions of the terms at issue in this case is a more appropriate exercise for legislative

rather than judicial action. In this case, the facts reveal that Defendant is not a resident

of her parents’ household; thus, she is not an insured for purposes of UIM coverage under

the terms of the subject policy of insurance.

                                      CONCLUSION

       Accordingly, Plaintiff’s Motion for Summary Judgment [15] is GRANTED.

       IT IS SO ORDERED.

October 15, 2018                                         s/ Donald C. Coggins, Jr.
Spartanburg, South Carolina                              United States District Judge


       2
          The Court notes that at the time of the accident, Defendant had an old address
of her parents listed on her driver’s license and voter registration. ECF No. 15-3 at 8. In
light of the fact that it was not a current address for either Defendant or the Aylmers, it
appears that this was a case of failing to update her information, rather than a statement
regarding her residence.

                                             9
